DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… particle detector and the particle detection method for detecting X-ray photons … also … applicable to the detection of particles, such as extreme ultraviolet (EUV) photons, ultraviolet photons, infrared photons, visible light photons, electrons, neutrons, and ions …” in the second paragraph on pg. 14) serves as a glossary (MPEP § 2111.01) for the claim term “particle”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and 
It should be noted that a claim may be rendered indefinite by reference to an object that is variable (MPEP § 2173.05(b)).  The claimed apparatus is intended to be used on a sample but the sample is not a component of the claimed apparatus.  Thus the claimed apparatus when used to detect particles that have passed through a first sample having pattern periods would meet the limitation of “the particles are those that have passed through a sample that comprise a first pattern period and a second pattern period” whereas the same apparatus when used to detect particles that have passed through a different sample without pattern periods would not meet the limitation of “the particles are those that have passed through a sample that comprise a first pattern period and a second pattern period”.  Therefore, a limitation in a claim to an apparatus that recited “the particles are those that have passed through a sample that comprise a first pattern period and a second pattern period” is indefinite.
New claim 20 recites the limitation “the other accumulated detection number profiles” in line 16 and the limitation “the other certain particle arrival region” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 4,873,482) in view of Kadambi et al. (US 2017/0248532).
	In regard to claims 1 and 2, Gray discloses a particle detector comprising:
(a) a substrate (e.g., “… substrate 38 …” in the second column 7 paragraph); and
e.g., “… plurality of superconducting film strips, such as superconducting film strip 22 can then be formed on the insulating layer 30 …” in the second column 7 paragraph), each of the detection regions comprising superconducting strips having a longitudinal direction and configured for detecting a particle on a certain particle arrival region, the superconducting strips being arranged in arrangement directions differing between the detection regions (e.g., “… this invention comprises a pair of orthogonal grid systems of these parallel superconducting transmission film strips to observe particle events over a given area …” in 
    PNG
    media_image1.png
    1837
    1426
    media_image1.png
    Greyscale
 and the summary of the invention section), wherein the number of particles detected by the respective detection regions are used to generate accumulated detection number profiles of particles in the arrangement directions of the superconducting strips of the respective detection regions, and each of the accumulated detection number profiles includes a profile obtained by accumulating the numbers of particles detected by the respective superconducting strips along the longitudinal direction (e.g., “… applications include x-ray detection in advanced weapons systems, astronomy, imaging, and ” in the last column 8 paragraph).
While Gray also discloses (last column 8 paragraph) that “… applications include x-ray detection in … imaging … Appropriate modification and adaptation of the present invention would likely be required for such applications …”, the detector of Gray lacks an explicit description that the “imaging” comprises the accumulated detection number profiles of the particles are used to reconstruct a two-dimensional distribution of the number of particles on the certain particle arrival region, wherein the two-dimensional distribution of the number of particles on the certain particle arrival region is reconstructed by using a technique of projection-slice theorem.  However, appropriate “modification and adaptation” of data collection and processing for x-ray imaging applications are well known in the art (e.g., see “… single-photon detector comprises … a superconducting nanowire single-photon detector (SNSPD) … in order to gather samples along different angular projections for CT imaging, the set 301 of source-detector pairs is rotated from angle θ1 to angle θ2 … Photon counts are converted into temporal statistics … temporal statistic (average amount of time elapsed) is used to calculate a causal intensity … calculate the attenuation coefficient at voxels within a 3D volume … any conventional algorithm used for CT reconstruction may be employed … For example, the reconstruction algorithm that is employed (using the causal intensities as an input) may be any of the following types of algorithms:  filtered backprojection, 2D filtered backprojection, simple backprojection, iterative, ART (algebraic reconstruction technique), SIRT (simultaneous image reconstruction technique), Least squares or Likelihood (Poisson), Feldkamp Davis Kress, TPR (tilted plane approximation), 2D Approximate Algorithm, SSR (single-slice rebinning), ASSR (advanced single­slice rebinning), AMPR (adaptive multiplane reconstruction), interpolation, 360-Degree Linear Interpolation Algorithm, 180 Degree Linear Interpolation Algorithm, longitudinal interpolation by z-filtering, fan-beam reconstruction, cone-beam reconstruction, total variation ” in paragraphs 134, 150, 180, 187, 189, 192, and 193 of Kadambi et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional x-ray imaging application (e.g., comprising “any conventional algorithm used for CT reconstruction”) for the unspecified x-ray “imaging” application of Gray and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising using a projection-slice theorem technique and the accumulated detection number profiles of the particles to reconstruct a two-dimensional distribution of the number of particles on the certain particle arrival region) as the unspecified x-ray “imaging” application of Gray.
	In regard to claim 3 which is dependent on claim 1, Gray also discloses that the respective arrangement directions of the superconducting strips are equally distributed (e.g., “… this invention comprises a pair of orthogonal grid systems of these parallel superconducting transmission film strips to observe particle events over a given area …” in Fig. 2 and the summary of the invention section).
4 which is dependent on claim 1, Gray also discloses that the detection regions are stacked in an insulated state (e.g., “… this invention comprises a pair of orthogonal grid systems of these parallel superconducting transmission film strips to observe particle events over a given area …” in Fig. 2 and the summary of the invention section).
	In regard to claim 7 which is dependent on claim 1, Gray also discloses that each of the superconducting strips has a linear shape (e.g., see Fig. 4).
	In regard to claim 8 which is dependent on claim 1, Gray also discloses that each of the superconducting strips has a meandering shape (e.g., see Fig. 3).
	In regard to claim 9 which is dependent on claim 1, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Particles and a sample do not appear to be components of the claimed apparatus.  Thus, “the particles are those that have passed through a sample” was not given any patentable weight since the intended use of the claimed apparatus on particles that have passed through a sample do not appear to impose any additional structural limitations on the claimed apparatus.  Therefore, the cited prior art is applied as in claim 1 above.
	In regard to claim 10, Gray discloses an image generation device comprising the particle detector (e.g., “… applications include x-ray detection in advanced weapons systems, astronomy, imaging, and spectrometry. Appropriate modification and adaptation of the present invention would likely be required for such applications …” in the last column 8 paragraph).  The cited prior art is applied as claim 1 above.  Therefore it would have been obvious to one having e.g., comprising a “conventional algorithm used for CT reconstruction” as a generator which generates the accumulated detection number profiles based on the number of particles detected by the respective detection regions of the particle detector, and reconstructs a two-dimensional distribution of the number of particles on the certain particle arrival region by using the accumulated detection number profiles) as the unspecified x-ray “imaging” application of Gray.
	In regard to claim 12 which is dependent on claim 10, Gray also discloses that the respective arrangement directions of the superconducting strips are equally distributed (e.g., “… this invention comprises a pair of orthogonal grid systems of these parallel superconducting transmission film strips to observe particle events over a given area …” in Fig. 2 and the summary of the invention section).
	In regard to claim 13 which is dependent on claim 10, Gray also discloses that the detection regions are stacked in an insulated state (e.g., “… this invention comprises a pair of orthogonal grid systems of these parallel superconducting transmission film strips to observe particle events over a given area …” in Fig. 2 and the summary of the invention section).
	In regard to claim 14 which is dependent on claim 10, the cited prior art is applied as claims 1 and 10 above.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising a “conventional algorithm used for CT reconstruction” as a generator which reconstructs the two-dimensional distribution of the number of particles on the certain particle arrival region by using the imaging” application of Gray.
	In regard to claim 15, Gray discloses an image generation method employing the particle detector, the image generation method comprising irradiating the particle detector with particles, generating the accumulated detection number profiles based on the number of particles detected by the respective detection regions of the particle detector, and reconstructing a two-dimensional distribution of the number of particles on the certain particle arrival region by using the accumulated detection number profiles (e.g., “… applications include x-ray detection in advanced weapons systems, astronomy, imaging, and spectrometry. Appropriate modification and adaptation of the present invention would likely be required for such applications …” in the last column 8 paragraph).  The cited prior art is applied as claim 1 above.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising said particles that have passed through a sample) as the unspecified x-ray “imaging” application of Gray.
	In regard to claim 16 which is dependent on claim 15, while Gray also discloses (last column 8 paragraph) that “… applications include x-ray detection in … imaging … Appropriate modification and adaptation of the present invention would likely be required for such applications …”, the method of Gray lacks an explicit description that the “imaging” comprises rotating any one of the sample and the particle detector more than once at the different angles of rotation with respect to an axis parallel to the traveling direction of the particles so that the number of particles detected by the respective detection regions of the particle detector are those that are detected by the respective detection regions at different angles of e.g., see “… single-photon detector comprises … a superconducting nanowire single-photon detector (SNSPD) … in order to gather samples along different angular projections for CT imaging, the set 301 of source-detector pairs is rotated from angle θ1 to angle θ2 … Photon counts are converted into temporal statistics … temporal statistic (average amount of time elapsed) is used to calculate a causal intensity … calculate the attenuation coefficient at voxels within a 3D volume … any conventional algorithm used for CT reconstruction may be employed … For example, the reconstruction algorithm that is employed (using the causal intensities as an input) may be any of the following types of algorithms:  filtered backprojection, 2D filtered backprojection, simple backprojection, iterative, ART (algebraic reconstruction technique), SIRT (simultaneous image reconstruction technique), Least squares or Likelihood (Poisson), Feldkamp Davis Kress, TPR (tilted plane approximation), 2D Approximate Algorithm, SSR (single-slice rebinning), ASSR (advanced single­slice rebinning), AMPR (adaptive multiplane reconstruction), interpolation, 360-Degree Linear Interpolation Algorithm, 180 Degree Linear Interpolation Algorithm, longitudinal interpolation by z-filtering, fan-beam reconstruction, cone-beam reconstruction, total variation minimizing compressive reconstruction, OSCaR (open source cone­beam CT reconstruction tool), Statistical Reconstruction Algorithm for Polyenergetic X-ray CT, and Simplified Statistical Image Reconstruction Algorithm for Polyenergetic X-ray CT …” in paragraphs 134, 150, 180, 187, 189, 192, and 193 of Kadambi et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional x-ray imaging application (e.g., comprising “any conventional algorithm used for CT reconstruction”) for imaging” application of Gray and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising rotating any one of the sample and the particle detector more than once at the different angles of rotation with respect to an axis parallel to the traveling direction of the particles so that the numbers of particles detected by the respective detection regions of the particle detector are those that are detected by the respective detection regions at different angles of rotation) as the unspecified x-ray “imaging” application of Gray.
	In regard to claim 17 which is dependent on claim 15, the cited prior art is applied as claims 1 and 15 above.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising reconstructing the two-dimensional distribution of the number of particles on the certain particle arrival region by using the accumulated detection number profiles is performed with a technique of projection-slice theorem) as the unspecified x-ray “imaging” application of Gray.
	In regard to claim 18 which is dependent on claim 17, the cited prior art is applied as claims 1, 15, and 17 above.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising reconstruction so as to obtain a projection image of the sample through which the particles passed) as the unspecified x-ray “imaging” application of Gray.
19 which is dependent on claim 18, while Gray also discloses (last column 8 paragraph) that “… applications include x-ray detection in … imaging … Appropriate modification and adaptation of the present invention would likely be required for such applications …”, the method of Gray lacks an explicit description that the “imaging” comprises varying an angle formed by a plane of the sample to be irradiated with the particles and a plane perpendicular to the axis so as to obtain projection images of the sample for reconstructing a three-dimensional image.  However, x-ray imaging applications are well known in the art (e.g., see “… single-photon detector comprises … a superconducting nanowire single-photon detector (SNSPD) … in order to gather samples along different angular projections for CT imaging, the set 301 of source-detector pairs is rotated from angle θ1 to angle θ2 … Photon counts are converted into temporal statistics … temporal statistic (average amount of time elapsed) is used to calculate a causal intensity … calculate the attenuation coefficient at voxels within a 3D volume … any conventional algorithm used for CT reconstruction may be employed … For example, the reconstruction algorithm that is employed (using the causal intensities as an input) may be any of the following types of algorithms:  filtered backprojection, 2D filtered backprojection, simple backprojection, iterative, ART (algebraic reconstruction technique), SIRT (simultaneous image reconstruction technique), Least squares or Likelihood (Poisson), Feldkamp Davis Kress, TPR (tilted plane approximation), 2D Approximate Algorithm, SSR (single-slice rebinning), ASSR (advanced single­slice rebinning), AMPR (adaptive multiplane reconstruction), interpolation, 360-Degree Linear Interpolation Algorithm, 180 Degree Linear Interpolation Algorithm, longitudinal interpolation by z-filtering, fan-beam reconstruction, cone-beam reconstruction, total variation minimizing compressive reconstruction, OSCaR (open source cone­beam CT reconstruction tool), Statistical Reconstruction Algorithm for Polyenergetic X-ray CT, and Simplified Statistical Image Reconstruction Algorithm for Polyenergetic X-ray CT …” in paragraphs 134, 150, 180, 187, 189, 192, and 193 of Kadambi et al.).  It should be noted that “when a patent ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional x-ray imaging application (e.g., comprising “in order to gather samples along different angular projections for CT imaging, the set 301 of source-detector pairs is rotated from angle θ1 to angle θ2” and “calculate the attenuation coefficient at voxels within a 3D volume”) for the unspecified x-ray “imaging” application of Gray and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray imaging application (e.g., comprising varying an angle formed by a plane of the sample to be irradiated with the particles and a plane perpendicular to the axis so as to obtain projection images of the sample for reconstructing a three-dimensional image) as the unspecified x-ray “imaging” application of Gray.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDermott III et al. (US 2016/0260596).
	In regard to claim 20 in so far as understood, McDermott III et al. disclose a particle detector comprising:
(a) a substrate (e.g., “… on-chip …” in paragraph 53); and
(b) detection regions provided on the substrate (e.g., “… multiple transmission line detectors 102 may be arranged in one or more arrays …” in paragraph 29) and insulated from the e.g., see equivalent circuit model in Figs. 6A-6B and “… Standard thin-film fabrication techniques may be utilized to fabricate superconducting transmission line detectors, as described with reference to FIGS. 2 and 3 … After confirming that the detector layer was superconducting, and well isolated from the ground plane at all points, its critical current density, Jc, was measured and compared to short, on-chip superconducting test wires …” in paragraphs 33 and 53), each of the detection regions comprising superconducting strips having a longitudinal direction and configured for detecting a particle (on a certain particle arrival region e.g., “… substantially extended superconducting transmission lines for detecting ion impact events … each transmission line detector 102 can be in the form of superconducting microstrips or striplines …” in paragraphs 22 and 29), the superconducting strips being arranged in arrangement directions differing between the detection regions (e.g., “… first superconducting wire 302 and second superconducting wire 308 can be configured as meandering wires arranged substantially orthogonal to each other …” in paragraph 32), wherein the number of particles detected by the respective detection regions are used to generate accumulated detection number profiles of particles in the arrangement directions of the superconducting strips of the respective detection regions, each of the accumulated detection number profiles includes a profile obtained by accumulating the numbers of particles detected by the respective superconducting strips along the longitudinal direction, and the accumulated detection number profiles of the particles on the certain particle arrival region are used to compare with the other accumulated detection number profiles of the particles on the other certain particle arrival region to evaluate the similarity between the particles on the certain particle arrival region and the particles on the e.g., “… control system 106 may be configured to generate a report in the form of two- or three-dimensional maps or images … In order to determine the distribution of ion impact event positions along the transmission line detector, the relative delay between the pulses, measured using respective bias tees, was computed. FIG. 9 shows a histogram of such relative delay measurements …” in paragraphs 36 and 55 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “a report in the form of two- or three-dimensional maps or images” can be evaluated for particle similarities on different regions of the “maps or images”).
Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 4,873,482.  The improvement comprises in combination with other recited elements, the third detection region includes third superconducting strips and the arrangement direction thereof is a third direction different from the first direction and the second direction, the fourth detection region includes fourth superconducting strips and the arrangement direction thereof is a fourth direction different from the first direction, the second direction, and the third direction.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 28 April 2021 have been fully considered but they are not persuasive.
Applicant argues that amended claim 6 comply with 35 U.S.C. § 112(b).  Examiner respectfully disagrees.  It should be noted that a claim may be rendered indefinite by reference to an object that is variable (MPEP § 2173.05(b)).  The claimed apparatus is intended to be used on a sample but the sample is not a component of the claimed apparatus.  Structural limitations are defined in the claims based on sample characteristics.  However, the claims fail to include any structural limitations that limit the use of the claimed apparatus only on samples that include said sample characteristics.  Thus the claimed apparatus when used to detect particles that have passed through a first sample having pattern periods would meet the limitation of “the particles are those that have passed through a sample that comprise a first pattern period and a second pattern period” whereas the same apparatus when used to detect particles that have passed through a different sample without pattern periods would not meet the limitation of “the particles are those that have passed through a sample that comprise a first pattern period and a second pattern period”.  Therefore, a limitation in a claim to an apparatus that recited “the particles are those that have passed through a sample that comprise a first pattern period and a second pattern period” is indefinite.
Applicant argues that the cited prior art fails to teach or suggest the “accumulated detection number profile” which includes “a profile obtained by accumulating the numbers of particles ” and using the “accumulated detection number profiles” to “reconstruct a two-dimensional distribution of the number of particles on the certain particle arrival region” as recited in amended independent claim 1 (and included in each of claims 2 and 12-19).  Examiner respectfully disagrees.  The “imaging” of Gray would teach or suggest to one of ordinary skill in the art to use the detector of Gray to obtain data for generating a report in the form of two- or three-dimensional maps or images (e.g., “… control system 106 may be configured to generate a report in the form of two- or three-dimensional maps or images … In order to determine the distribution of ion impact event positions along the transmission line detector, the relative delay between the pulses, measured using respective bias tees, was computed. FIG. 9 shows a histogram of such relative delay measurements …” in paragraphs 36 and 55 of McDermott III et al.).  Further, x-ray imaging applications are well known in the art (e.g., see “… single-photon detector comprises … a superconducting nanowire single-photon detector (SNSPD) … in order to gather samples along different angular projections for CT imaging, the set 301 of source-detector pairs is rotated from angle θ1 to angle θ2 … Photon counts are converted into temporal statistics … temporal statistic (average amount of time elapsed) is used to calculate a causal intensity … calculate the attenuation coefficient at voxels within a 3D volume … any conventional algorithm used for CT reconstruction may be employed … For example, the reconstruction algorithm that is employed (using the causal intensities as an input) may be any of the following types of algorithms:  filtered backprojection, 2D filtered backprojection, simple backprojection, iterative, ART (algebraic reconstruction technique), SIRT (simultaneous image reconstruction technique), Least squares or Likelihood (Poisson), Feldkamp Davis Kress, TPR (tilted plane approximation), 2D Approximate Algorithm, SSR (single-slice rebinning), ASSR (advanced single­slice rebinning), AMPR (adaptive multiplane reconstruction), interpolation, 360-Degree Linear Interpolation Algorithm, 180 Degree Linear Interpolation Algorithm, longitudinal interpolation by z-filtering, fan-beam reconstruction, cone-beam ” in paragraphs 134, 150, 180, 187, 189, 192, and 193 of Kadambi et al.).  Therefore, the combination of the cited prior art teaches or suggests the “accumulated detection number profile” which includes “a profile obtained by accumulating the numbers of particles detected by the respective superconducting strips along the longitudinal direction” and using the “accumulated detection number profiles” to “reconstruct a two-dimensional distribution of the number of particles on the certain particle arrival region” as recited in amended independent claim 1 (and included in each of claims 2 and 12-19).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884